PLAINTIFF in error here seeks to have reviewed an order of the district court denying her motion to make *Page 282 
one Lovetta Skiles a third party defendant in a pending suit to quiet title brought by defendant in error and in which plaintiff in error appeared as a defendant. The motion is said to be grounded upon Rule 14, R. C. P. Colo., and assertedly is supported by certain affirmative allegations of the answer of plaintiff in error.
[1, 2] Save in the exceptional instances mentioned in (a) (2), (3) and (4), Rule 111, R.C.P. Colo., a writ of error lies to a final judgment only. The practice under the Code was analagous (section 425). The order herein questioned comes within none of the foregoing exceptions and is not a final judgment. As to the requirements of such, see Boxwell v. Greeley UnionNational Bank, 89 Colo. 574, 5 P.2d 868, 80 A.L.R. 1179. The order being interlocutory, questions with respect thereto may be presented only on a review of the final judgment. Where it appears on review that there is no final judgment, as is here disclosed, the writ of error will be dismissed. Marysville  Colorado LandCo. v. Heyde, 93 Colo. 523, 27 P.2d 498; Diebold v.Diebold, 74 Colo. 557, 223 Pac. 46; Martin v. Way,86 Colo. 232, 280 Pac. 488.
Accordingly the writ of error is dismissed. *Page 283